 In theMatter of PENN COAL COMPANY,INC., EMPLOYERandCOAL, ICE,BUILDINGMATERIAL AND SUPPLYDRIVERS,WAREHOUSEMEN ANDHELPERS,LOCAL UNION No. 716, AFFILIATED WITHTHE INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN& HELPERSOF AMERICA, A. F. OFL., PETITIONERCase No. 35-RC-109.-Decided November 10, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.THE BUSINESS OF THE EMPLOYERThe Employer, an Indiana corporation, operates a retail coal dis-tribution yard at Indianapolis, Indiana.During the 12 months pre-ceding September 15, 1948, the Employer's purchases of coal and cokeexceeded $150,000.Ten to fifteen percent of the coal purchased wasshipped to the Employer from outside Indiana.Approximately 10percent of the purchases consisted of coke which was manufacturedin Indianapolis, but was purchased through the Indianapolis office ofa Cincinnati, Ohio, broker.The balance of the Employer's purchasesconsisted of coal mined within Indiana.'The Employer also purchases, for use in its business, trucks, tires,gasoline, and oil.All such purchases are made locally.The trucksand tires are nationally known makes.During the same period, the Employer's sales of coal and coke ex-ceeded $200,000; all such sales were made to purchasers located withinIndiana.Approximately 15 percent of the Employer's sales was madeto the Indianapolis plant of a manufacturer engaged in interstate com-1The records of the Board show that the Board has asserted jurisdiction over 5 of the11 concerns cited at the hearing as selling coal and coke to the Employer.80 N. L. R. B., No. 48.251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce within the meaning of the Act, for use in heating said plant.The balance of the Employer's sales was made to the Indianapolisschool system, and to local residents for home consumption.The Employer contends that it is not engaged in commerce withinthe meaning of the Act.Without resolving that issue, we do notbelieve that it would effectuate the policies of the Act to assert juris-diction in this case, because of the essentially local nature of theEmployer's operations.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.MEMBERSHousTON and MURDOCK took no part in the considerationof the above Decision and Order.